EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 2-5 and 21-24 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “wherein the outer member depends from the cover member and terminates at a lower edge, wherein the outer member includes an outer member aperture defined in the lower edge, wherein the outer member includes a lug that is disposed at a side of the aperture and that projects radially inward, wherein the aperture is configured to receive the projection of the container body, and wherein the lug engages the projection for limiting rotational movement of the cap in the twist-off direction” in combination as claimed in claim 9 and, “wherein the outer member of the cap includes a segment that extends about the axis from the first pad, the segment depending from the cover member of the cap and terminating at a lower edge, the lower edge including a trimmed area proximate the first pad, the trimmed area receiving the projection and allowing passage of the projection during rotational movement of the cap in the twist-off direction” in combination as claimed in claim 15 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Tapocik (US 2018/0228269) discloses a cap 20 with a cover member (outer top member), an inner member (inner cylindrical member wall) that depends from the cover member, and an outer member (outer cylindrical member wall) that depends from the cover member, an axis extending through the cover member, the outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735